Citation Nr: 0903036	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-07 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a left 
ankle fracture, currently evaluated as 10 percent disabling.



INTRODUCTION

The appellant is a veteran who served on honorable active 
duty from December 1973 to December 1976, and from July 1978 
to February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In May 2006, the veteran failed to report for a Travel Board 
hearing before a Veterans Law Judge which he requested. He 
did not provide good cause for his failure to appear nor did 
he request a rescheduled examination. The request for hearing 
is considered withdrawn.

This case was remanded by the Board in February 2008 for 
further development.  To the extent possible, the development 
was completed, and the file was returned to the Board for 
further action.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2. The veteran failed to report for a scheduled VA 
examination in conjunction with his claim and good cause for 
his failure to report has not been shown.


CONCLUSION OF LAW

The claim for entitlement to a rating in excess of 10 percent 
for residuals of a left ankle fracture is denied as a matter 
of law.  38 C.F.R. § 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in March 2005 and April 2008.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2008.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Here, the notification requirements enumerated in Vazquez- 
Flores have not been satisfied.  The correspondence from the 
RO dated in April 2008 did inform the veteran that he needed 
to show the effect that the worsening of his symptoms had on 
his employment and daily life.  The letter did not 
specifically described the requirements of the applicable 
Diagnostic Codes.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran was informed of the 
specific requirements of the applicable Diagnostic Codes in a 
statement of the case issued in February 2006.  The veteran 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, and the RO also readjudicated the case by 
way of a supplemental statement of the case issued in August 
2008 after the notice was provided.  Thus, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the notice error did not affect 
the essential fairness of the adjudication.

Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, a 
claim for increase shall be denied without review of the 
evidence of record.  See 38 C.F.R. § 3.655 (2007).

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street." 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
wishes help he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2007).

In this case, records show the veteran was scheduled for a VA 
examination of the left ankle on July 24, 2008, but that 
failed to report.  Records show he was notified in a letter 
dated 18, June 2008 of this examination at his address of 
record.  The veteran was notified in the August 2008 
supplemental statement of the case that the consequence for 
failure to report for a scheduled examination without good 
cause in connection with an increased rating claim would be 
denial.  The veteran has provided no explanation for his 
failure to report for the examination.  If the veteran, in 
fact, claims he had good cause for failing to report for the 
VA examination, he has provided no information for appellate 
review. 

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and since the veteran has 
provided no explanation for not having reported for 
examination, the Board is satisfied that the veteran was 
properly notified and failed to report to the scheduled VA 
examinations without good cause.  See 38 C.F.R. § 3.655.  
Therefore, the claim for entitlement to a rating in excess of 
20 percent for chronic low back strain must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left ankle fracture is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


